SUMMARY ORDER

Petitioner Dolores Oswaldo Morales Mejia, a native and citizen of Honduras, seeks review of a March 14, 2013, decision of the BIA denying his motion to reopen. In re Morales Mejia, No. A029 728 460 (B.I.A. Mar. 14, 2013). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
We review the BIA’s denial of a motion to reopen for abuse of discretion, remaining “mindful that motions to reopen are ‘disfavored.’” Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006) (quoting INS v. Doherty, 502 U.S. 314, 322-23, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992)); Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam).
The BIA did not abuse its discretion in denying reopening because Morales failed to submit an application for relief with his motion, as required under the regulations. 8 C.F.R. § 1003.2(c)(1).
For the foregoing reasons, the petition for review is DENIED.